Metropolitan Prop. & Cas. Ins. Co. v Braun (2014 NY Slip Op 06283)
Metropolitan Prop. & Cas. Ins. Co. v Braun
2014 NY Slip Op 06283
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


13010 152586/12

[*1] Metropolitan Property and Casualty Insurance Company, et al., Plaintiffs-Appellants,
vJohn R. Braun, Phd, et al. Defendants-Respondents.
Bruno, Gerbino & Soriano, LLP, Melville (Mitchell L. Kaufman of counsel), for appellants.
Gary Tsirelman, PC, Brooklyn (Daniel Grace of counsel), for respondents.
Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about May 8, 2013, which denied plaintiffs' motion for a default judgment and granted defendants' cross motion for an extension of time to interpose an answer, unanimously affirmed, without costs.
The motion court providently exercised it discretion in granting defendants' cross motion for an extension of time to interpose an answer. Under the circumstances, although defendants' assertion of law office failure "is not particularly compelling, it constitutes good cause for the delay" (Lamar v City of New York, 68 AD3d 449, 449 [1st Dept 2009] [internal quotation marks omitted]). There is no evidence that plaintiffs have been prejudiced, and the record shows that plaintiffs had previously agreed to an extension of time for defendants to answer. Contrary to plaintiffs' contentions, a meritorious defense was not required for defendants to be granted an extension of time to answer (see Interboro Ins. Co. v Perez, 112 AD3d 483 [1st Dept 2013]; Cirillo v Macy's, Inc., 61 AD3d 538, 540 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK